     Case 2:19-cv-01139-MCE-DMC Document 20 Filed 08/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RYAN A. HARRIS,                                    No. 2:19-CV-1139-MCE-DMC
12                        Plaintiff,
13            v.                                         ORDER
14    PLACER COUNTY, et al.,
15                        Defendants.
16

17                   Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is Plaintiff’s second amended complaint, ECF No. 19.

19                   The Court is required to screen complaints brought by litigants who have been

20   granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(e)(2). Under this screening

21   provision, the court must dismiss a complaint or portion thereof if it: (1) is frivolous or malicious;

22   (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief from a

23   defendant who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(A), (B). Moreover,

24   pursuant to Federal Rule of Civil Procedure 12(h)(3), this court must dismiss an action if the court

25   determines that it lacks subject matter jurisdiction. Because plaintiff has been granted leave to

26   proceed in forma pauperis, the court will screen the complaint pursuant to § 1915(e)(2). Pursuant

27   to Rule 12(h)(3), the court will also consider as a threshold matter whether it has subject-matter

28   jurisdiction.
                                                        1
     Case 2:19-cv-01139-MCE-DMC Document 20 Filed 08/16/21 Page 2 of 3


 1                  Plaintiff alleges excessive force during his arrest and while in custody at the Placer

 2   County Jail. The Court concludes that it has subject matter jurisdiction and that the second

 3   amended complaint is appropriate for service by the United States Marshal without pre-payment

 4   of costs. If Plaintiff desires service of process by the United States Marshal without pre-payment

 5   of costs, Plaintiff must comply with the requirements outlined below. Plaintiff is warned that

 6   failure to comply with this order, or otherwise effect service pursuant to Federal Rule of Civil

 7   Procedure 4, may result in dismissal of the action for lack of prosecution and failure to comply

 8   with court rules and orders. See Local Rule 110.

 9                  Accordingly, IT IS HEREBY ORDERED that:

10                  1.      The Clerk of the Court is directed to update the docket to reflect the

11   following defendant list: Placer County; Placer County Sheriff’s Department; City of Roseville;

12   Devon M. Bell; and James Maccoun;

13                  2.      The Clerk of the Court shall issue a summons in a civil case, the

14   undersigned’s new case documents, and an order setting this matter for an initial scheduling

15   conference;

16                  3.      The Clerk of the Court shall send Plaintiff the summons, [# of Δs] USM-

17   285 forms, and a copy of the complaint;

18                  4.      Within 15 days from the date of this order, Plaintiff shall complete the

19   summons by indicating the addresses of the named Defendants and shall submit to the United

20   States Marshal at the address indicated below the following documents:
21                          a.     The completed summons;
22                          b.     One completed USM-285 form for each named Defendant;
23                          c.     Six (6) copies of the complaint; and
24                          d.     Five (5) copies of the court’s initial scheduling conference
                                   order issued herewith;
25

26   ///
27   ///

28   ///
                                                        2
     Case 2:19-cv-01139-MCE-DMC Document 20 Filed 08/16/21 Page 3 of 3


 1                  5.     Within 20 days of the date of this order, Plaintiff shall file a notice

 2   indicating that the documents described above have been submitted to the United States Marshal,

 3   or a notice that Plaintiff intends to serve the summons and complaint without assistance from the

 4   United States Marshal;

 5                  6.     If Plaintiff seeks the assistance of the United States Marshal, the United

 6   States Marshal is directed to serve all process without pre-payment of costs not later than 60 days

 7   from the date of this order, such service of process to be completed by serving a copy of the

 8   summons, complaint, and initial scheduling conference order on the Defendants at the addresses

 9   provided by Plaintiff; and

10                  7.     The Clerk of the Court is directed to serve a copy of this order on the

11   United States Marshal at 501 “I” Street, Sacramento, CA, 95814.

12

13   Dated: August 16, 2021
                                                           ____________________________________
14                                                         DENNIS M. COTA
15                                                         UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
